DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figure 1 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See at least paragraphs 3 and 4 where leak testing using a tracer such as helium is disclosed.  The applicant further states on paragraph 4: "In some existing leak detection systems using existing methods, it can be difficult to distinguish a leak that would be classified as a defect in a part specimen from a leak that is caused by the test fixture or an interface between the test fixture and the part specimen to be tested."  It is clear from the applicant's specification that figure 1 is known and that figures 2A-6 represent different embodiments of the improvements; i.e., "leak test apparatus according to the present disclosure."  See also at least figure 1 from French patent application publication FR 2710747 A1, assigned to ATEQ, and its disclosure "Another known method for detecting leaks consists in forming a sealed chamber, the object of which constitutes a wall, in blowing into said chamber or outside a tracer gas, such as sulfur hexafluoride, freon or helium and to detect, by means of a sniffer or a detector, any traces of tracer gas which may have escaped or penetrated through the leaks."  Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to the action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,546,789
Balke et al.
United States Patent 6,450,012
Mayer et al.
French Patent Application Publication FR 2710747
Bourrelier et al.
International Patent Application Publication 2016/0103036
Wang

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bourrelier et al. in view of Morely et al. and Wang.
Bourrelier et al. teach an apparatus for leak detection as seen at least in figure 1.  The apparatus comprises fixture that includes a primary seal (reference item 27) that connects to a workpiece (reference item 10) in order to enclose a test volume (reference item 14) defined in the workpiece.  The apparatus further comprises an enclosure (reference item 24) that is connected to the fixture using an enclosure seal (reference item 26) thus forming a test chamber (reference item 16) that encloses a test portion of the workpiece.  Bourrelier et al. states:
A first known method for detecting leaks consists in applying the object to be tested to a support of suitable shape so as to form a sealed chamber of which the object constitutes one of the walls, in blowing into said chamber a gas, such as air, up to a predetermined pressure and measuring the variation of the internal pressure over a predetermined period of time.
Another known method for detecting leaks consists in forming a sealed chamber, the object of which constitutes a wall, in blowing into said chamber or outside a tracer gas, such as sulfur hexafluoride, freon or helium and to detect, by means of a sniffer or a detector, any traces of tracer gas which may have escaped or penetrated through the leaks.
It is, of course known that using a tracer gas that is blown into the chamber must result in a pressure difference between the test volume and the test chamber so that the tracer gas will actually pass through a leak in the workpiece.  See Morely et al. where a test piece (reference item 6) is mounted on a fixture to form a test volume (reference item 10), and an enclosure (reference item 4) is mounted on the fixture to form a test chamber (reference item 5).  The test chamber is evacuated to a low pressure relative to the test volume.  Morely et al. teach that a detector (reference item 16) will be used to detect the tracer gas in the test chamber. 
	Bourrelier et al. do not mention that the fixture has a primary seal in addition to a secondary seal to form a buffer volume with respect to the workpiece.   Wang teaches that it is known to provide a fixture that includes a primary seal and a secondary seal (reference item 10) that form a buffer volume.  This buffer volume is evacuated via a port and conduit (not numbered) that also has a pressure sensor (reference item 60) and a helium sensor (reference item 80).  The helium sensor is used to determine if one of the seals has a leak.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bourrelier et al. with the teachings of Morely et al. and Wang in order to provide a primary and a secondary seal for supporting the workpiece as this would allow a buffer volume to be evacuated so that the workpiece can be secured and not move while its test volume is pressurized with a tracer gas for leak detection.
	With regard to claim 2 the buffer volume between the primary seal and the second seal is evacuated such that a pressure difference exists between the buffer volume and the test volume. Helium in the test volume will be urged towards the buffer volume if there is a leak in the one of the seals.  
	With regard to claim 3 the primary seal and secondary seals will have a first lip and second lip; i.e., their respective upper surfaces.  A groove will exist between the primary seal and secondary seals that forms the buffer volume.  
	With regard to claim 4 the first lip, the second lip, and the workpiece will form a boundary for the buffer volume.
	With regard to claim 5 the first lip, the second lip, the fixture, and the workpiece will form a boundary for the buffer volume.
	With regard to claim 7 the test volume with the tracer gas will be at a higher pressure than the test chamber or the buffer volume.  
With regard to claim 8 Morely et al. teach the use of a valve (reference item V-7) to introduced the tracer gas into a test volume.
With regard to claim 10 Wang teaches that pumps are known to create a vacuum between two seals. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bourrelier et al., Morely et al., and Wang as applied to claim 1 above, and further in view of Mayer et al.
Bourrelier et al., Morely et al., and Wang teach the claimed leak detector including the use of two seals that form a buffer volume.  Bourrelier et al., Morely et al., and Wang do not necessarily teach providing a purge line for the buffer volume.  Mayer et al. teach that it is known to provide a purge line (reference item 46) for purging a chamber of residual tracer gas.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bourrelier et al., Morely et al., and Wang with the teachings of Mayer et al. in order to provide a purge line coupled to the buffer volume for the predicable benefit of ensuring that the buffer volume is cleaned of residual tracer gas so that subsequent tests of the same workpiece, different workpieces, or the buffer chamber are not affected by residual tracer gas. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bourrelier et al., Morely et al., and Wang as applied to claim 1 above, and further in view of Balke et al.
Bourrelier et al., Morely et al., and Wang teach the claimed leak detector including the use of two seals that form a buffer volume.  As shown in Wang a pressure sensor (reference item 60) can be used to determine if a leak exists in the buffer volume.  Bourrelier et al., Morely et al., and Wang do not necessarily teach using differential pressure sensor.  Balke et al. teach that it is known to use a differential pressure sensor to determine if a leak exists.  See at least column 2 (lines 40-47). 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bourrelier et al., Morely et al., and Wang with the teachings of Balke et al. in order to provide a differential pressure sensor in communication with test volume and the buffer volume so that (a) the operate knows that a sufficient pressure difference is obtained to both hold the workpiece to the seals and (b) the operator can be informed if the pressure differential changes thus indicating a potential leak.
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach or suggest the buffer volume between two seals that support a workpiece in a leak detecting apparatus where (a) the primary seal is attached to the secondary seal by at least a partial web (claim 6) and (b) two fluidly separate subchambers, wherein the detector is in branched fluid communication with the at least two fluidly separate subchambers via fluid communication branches, wherein at least one valve opens and closes the fluid communication branches to temporally separate a detector signal associated with each of the at least two fluidly separate subchambers (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856